                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
FRANK DAVID NOYES JORDAN,
                                                                    ORDER
                           Plaintiff,
                                                                 20-cv-725-bbc
              v.

LANSER, M. MEYER AND GARDEBRECHT,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Frank Jordan, who resides in Green Bay, Wisconsin, is proceeding on

claims that correctional officer defendants Lanser, M. Meyer and Gardebrecht subjected

plaintiff to unconstitutional conditions of confinement during his previous incarceration at

the Brown County jail, in violation of the due process clause of the Fourteenth Amendment.

Before the court is defendants’ motion to transfer venue to the Eastern District of Wisconsin

on the ground that all of the parties reside in the Eastern District and plaintiff’s allegations

concern events that took place in the Eastern District. Dkt. #20. Plaintiff did not respond

to defendants’ motion, so I will assume that he has no opposition to it.

       It is clear from the defendants’ submissions that transfer is convenient to the parties

and witnesses in this case and is in the interests of justice. 28 U.S.C. § 1404(a) (“For the

convenience of parties and witnesses, in the interest of justice, a district court may transfer

any civil action to any other district or division where it might have been brought or to any

district or division to which all parties have consented.”). Further, venue is proper where

defendants reside or where the events giving rise to the claim took place, both of which are



                                               1


         Case 2:21-cv-00095-WED Filed 01/22/21 Page 1 of 2 Document 24
the Eastern District of Wisconsin in this case. 28 U.S.C. § 1391(b). Accordingly, I will

grant defendants’ motion and transfer this case to the Eastern District of Wisconsin.



                                        ORDER

      IT IS ORDERED that the motion filed by defendants to transfer this case to the

Eastern District of Wisconsin, dkt. #20, is GRANTED. This case is TRANSFERRED to the

United States District Court for the Eastern District of Wisconsin.

      Entered this 21st day of January, 2021.

                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                            2


        Case 2:21-cv-00095-WED Filed 01/22/21 Page 2 of 2 Document 24
